Exhibit 10.1
 
The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
 
March 9, 2009


Rohm and Haas Company
100 Independence Mall West
Philadelphia, Pennsylvania 19106

Attention:  Robert A. Lonergan   Executive Vice President, General Counsel   and
Corporate Secretary

 
   
 
 


 
Re: Commitment to Close
 


 
Whereas, on July 10, 2008, Rohm and Haas Company, a Delaware corporation (“Rohm
and Haas”), entered into an Agreement and Plan of Merger (the “Merger
Agreement”) with The Dow Chemical Company, a Delaware corporation (“Dow”), and
Ramses Acquisition Corp., a Delaware corporation and a wholly owned subsidiary
of Dow (“Merger Sub”), providing for the Merger (as defined in the Merger
Agreement);
 
Whereas, in connection with the Merger Agreement, Rohm and Haas, Dow and certain
shareholders of Rohm and Haas (the “Haas Trusts”) entered into a Voting
Agreement, dated July 10, 2008;
 
Whereas, on January 26, 2009, Rohm and Haas brought an action in the Court of
Chancery of the State of Delaware (the “Delaware Court”), seeking, among other
things:  (a) an order of specific performance requiring Dow to perform its
obligations under the Merger Agreement and close the Merger immediately, and
(b) an injunction preventing Dow from further breaching its obligations under
the Merger Agreement;
 
Whereas, an expedited trial was scheduled to commence on March 9, 2009, to
address Rohm and Haas’s claim for specific performance;
 
Whereas, on March 9, 2009, the Haas Trusts and specified entities affiliated
with Paulson & Co. Inc. (“Paulson”) entered into an agreement (the “Investment
Agreement”) with Dow providing for the Haas Trusts and Paulson to make equity
investments in Dow totaling $3 billion (the “Investments”):
 
Whereas, subject to the terms hereof, Dow has committed to close the Merger on
or before 3:00 p.m., New York City time, April 1, 2009; and
 
Whereas, on or before March 9, 2009, Rohm and Haas and Dow will jointly request
the Delaware Court to So Order the Consent Order attached hereto as Exhibit A
(the “Closing Order”);
 
 

--------------------------------------------------------------------------------


 
Now therefore, in consideration of the foregoing and intending to be legally
bound hereby, subject to the execution of the Closing Order by the Delaware
Court on or before March 9, 2009, the signatories hereto agree as follows:
 
1.           Each of Dow and Merger Sub irrevocably agrees that it shall
consummate the Merger on or before 3:00 p.m., New York City time, April 1, 2009,
conditioned only upon (a) the Haas Trusts and Paulson complying with their
respective obligations under the Investment Agreement and (b) Rohm and Haas
complying in all material respects with its covenants under the Merger Agreement
on or after March 9, 2009 through April 1, 2009 (to the extent such covenants by
their terms contemplate performance during such period).
 
2.           Each of Dow and Merger Sub shall comply with the Closing Order.
 
3.           This letter agreement shall not waive or modify any right or remedy
of Rohm and Haas under the Merger Agreement, which shall remain in full force
and effect as supplemented by the commitment of Dow and Merger Sub hereunder.
 
4.           Neither this letter nor any of the rights, interests or obligations
hereunder shall be assigned by either party hereto (whether by operation of law
or otherwise) without the prior written consent of the other party.   This
letter may be executed in two or more consecutive counterparts (including by
facsimile), each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
5.           This letter shall be governed by and construed in accordance with
the laws of the State of Delaware applicable to agreements made and to be
performed entirely within the State of Delaware.   Each of the signatories agree
that any dispute arising out of this letter agreement shall be litigated
exclusively in the Delaware Court.  The signatories further agree and
acknowledge that any breach of this agreement will result in irreparable injury
to the non-breaching signatories and that the signatories would not have any
adequate remedy at law.  It is accordingly agreed that the signatories shall be
entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this letter agreement and to enforce specifically the terms and
provisions of this Agreement.  The foregoing is in addition to any other remedy
to which any signatory is entitled at law, in equity or otherwise.
 
6.           Each signatory to this letter agreement hereby represents and
warrants that: (a) it has all requisite corporate or other power and authority
to enter into this letter agreement and to consummate the transactions
contemplated hereby; (b) the execution and delivery of this letter agreement and
the consummation of the transactions contemplated hereby, has been duly and
validly authorized by it and no other corporate, partnership, trust or
similar  proceedings on its part are necessary to authorize the consummation of
the transactions contemplated hereby; and (c) this letter agreement has been
duly and validly executed and delivered by it and this letter agreement
constitutes the valid and binding agreements of it, enforceable against it in
accordance with its terms.
 
7.           Effective as of the Effective Time (as defined in the Merger
Agreement), each of Rohm and Haas and Dow, on behalf of itself and its
affiliates, subsidiaries, divisions, partners, officers, directors, employees,
agents, representatives, trustees, attorneys, assigns,
 

--------------------------------------------------------------------------------


 
successors, and predecessors, and any and all persons acting on behalf of any of
the foregoing, releases and forever discharges Dow and Merger Sub (in the case
of Rohm and Haas) or Rohm and Haas (in the case of Dow) and their respective
stockholders, members, officers, directors, employees, attorneys, advisors,
agents, parents, subsidiaries, affiliates, heirs, executors, administrators,
predecessors, successors and assigns, from all actions, causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bills, specialties, covenants,
contracts, controversies, agreements, promises, damages, judgments, executions,
claims, and demands whatsoever, past, present, direct, indirect, or derivative,
in law or equity that arise out of rights and obligations under the Merger
Agreement or this letter, any breach, non-performance, or failure to act under
the Merger Agreement or this letter, except for those arising out of Section 5.9
of the Merger Agreement and except for provisions of the Merger Agreement and
other obligations in each case that by their terms contemplate performance at or
after the Effective Time (hereinafter, the “Released Claims”); it is the
intention of Rohm and Haas and Dow to extinguish all Released Claims, whether
known or unknown, suspected or unsuspected, which do or do not exist, or
heretofore existed, without regard to the subsequent discovery or existence of
additional facts different from what it now believes to be true with respect to
the subject matter of the Released Claims.  After the Effective Time, the
provisions of Section 3 hereof shall not be interpreted to affect the releases
contemplated by this Section 7.
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
If you are agreeable to the foregoing, please countersign this letter as
provided below and return it to us.
 

  Very truly yours,                  THE DOW CHEMICAL COMPANY,                 
     
 
By:  /s/ ANDREW N. LIVERIS        Name:  Andrew N. Liveris        Title:  Chief
Executive Officer             

 
 
 

Board of Directors of The Dow Chemical Company                       
 
By:  /s/ ANDREW N. LIVERIS        Name:  Andrew N. Liveris        Title: 
Chairman of the Board of Directors          

 
 

RAMSES ACQUISITION CORP.,                      
 
By:  /s/ ERIC P. BLACKHURST        Name:  Eric P. Blackhurst       Title:  Vice
President and Secretary          

 
 
The foregoing is hereby acknowledged and
agreed to as of the date first written above.

 
ROHM AND HAAS COMPANY
         
 
    By: 
 /s/ ROBERT A. LONERGAN
      Name: 
Robert A. Lonergan
      Title: 
Executive Vice President, General
Counsel and Corporate Secretary 
   



 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Commitment to Close Letter]

--------------------------------------------------------------------------------


 
Exhibit A
 
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE
 
 
 
 
–––––––––––––––––––––––––––––––––––––––––––––––––––––––––
x
       
ROHM AND HAAS COMPANY,
:
       
                                                Plaintiff,
:
       
             v.
:
C.A. No. 4309-CC
     
THE DOW CHEMICAL COMPANY and
:
 
RAMSES ACQUISITION CORP.,
     
:
 
                                                Defendants.
     
:
       
–––––––––––––––––––––––––––––––––––––––––––––––––––––––––
x
 


 


 
ORDER
 
Plaintiff Rohm and Haas Company (“Rohm and Haas”) and defendants The Dow
Chemical Company and Ramses Acquisition Corp. (collectively, “Dow”) consent to
the entry of this order.
 
WHEREAS, on July 10, 2008, Rohm and Haas entered into an Agreement and Plan of
Merger (“the Merger Agreement”) with Dow, pursuant to which Dow agreed to
acquire Rohm and Haas for $78 in cash per share of Rohm and Haas common stock
(plus additional consideration) (the “Merger”);
 
WHEREAS, in connection with the Merger Agreement, Rohm and Haas, Dow and certain
shareholders of Rohm and Haas (the “Haas Trusts”) entered into a Voting
Agreement, dated July 10, 2008;
 
WHEREAS, on January 26, 2009, Rohm and Haas brought this action, seeking, among
other things:  (a) an order of specific performance requiring Dow to perform its
obligations under the Merger Agreement and close the Merger immediately, and
(b) an injunction preventing Dow from further breaching its obligations under
the Merger Agreement;
 

--------------------------------------------------------------------------------


 
WHEREAS, on February 3, 2009, Dow filed an Answer and Defenses denying Rohm and
Haas’s claims and asserting defenses;
 
WHEREAS, pursuant to the Court’s Orders of February 5 and February 6, 2009, an
expedited trial was scheduled to commence on March 9, 2009, to address Rohm and
Haas’s claim for specific performance;
 
WHEREAS, on March 9, 2009, the Haas Trusts and specified entities affiliated
with Paulson & Co. Inc. (“Paulson”) entered into an agreement (the “Investment
Agreement”) with Dow providing for the Haas Trusts and Paulson to make equity
investments in Dow totaling $3 billion (the “Investments”):
 
IT IS HEREBY ORDERED THAT:
 
1.           Dow shall perform its obligations under the Investment Agreement.
 
2.           Each of Dow and Merger Sub irrevocably agrees that it shall
consummate the Merger on or before 3:00 p.m., New York City time, April 1, 2009,
conditioned only upon (a) the Haas Trusts and Paulson complying with their
respective obligations under the Investment Agreement and (b) Rohm and Haas
complying in all material respects with its covenants under the Merger Agreement
on or after March 9, 2009 through April 1, 2009 (to the extent such covenants by
their terms contemplate performance during such period).
 
3.           The Court shall retain jurisdiction to enforce the terms of this
Order.

 
 
March __, 2009
SO ORDERED:
 
 
 
                             
 
Chancellor
 

 
-2-

--------------------------------------------------------------------------------



CONSENTED TO:
 
ROHM AND HAAS COMPANY
 
 
  THE DOW CHEMICAL COMPANY          
Robert A. Lonergan
 
100 Independence Mall West
Philadelphia, Pennsylvania  19106
Telephone:  (215) 592-3000
 
Collins J. Seitz, Jr. (No. 2237)
CONNOLLY BOVE LODGE & HUTZ LLP
The Nemours Building
1007 North Orange Street
P.O. Box 2207
Wilmington, Delaware  19899
Telephone:  (302) 658-9141
Facsimile:   (302) 658-5614
 
Attorneys for Plaintiff Rohm and Haas Company
 
 
Charles J. Kalil
 
2030 Dow Center
Midland, Michigan  48674
Telephone:  (989) 636-1000
 
Martin P. Tully (No. 465)
MORRIS, NICHOLS, ARSHT & TUNNELL
LLP
1201 N. Market Street
P.O. Box 1347
Wilmington, Delaware  19899
Telephone:  (302) 658-9200
Facsimile:   (302) 658-3989
 
Attorneys for Defendants The Dow Chemical Company and Ramses Acquisition Corp.
 
OF COUNSEL:
 
Marc Wolinsky
WACHTELL, LIPTON, ROSEN & KATZ
51 West 52nd Street
New York, New York  10019
Telephone:  (212) 403-1000
Facsimile:   (212) 403-2000
 
 
 
OF COUNSEL:
 
David M. Bernick, P.C.
KIRKLAND & ELLIS LLP
200 East Randolph Drive
Chicago, Illinois  60601
Telephone:  (312) 861-2000
Facsimile:   (312) 861-2200
 
Stephen C. Neal
COOLEY GODWARD KRONISH LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Phone: (650) 843-5000
Facsimile: (650) 857-0663


 
 -3-

--------------------------------------------------------------------------------